FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT



This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into this 28th
day of February, 2001, by and between HAROLD'S STORES, INC. ("Harold's") and
HAROLD G. POWELL ("Powell"). For and in consideration of the mutual covenants
set forth herein, Harold's and Powell agree as follows:



1. Employment Agreement. Harold's and Powell are parties to an Employment
Agreement dated February 1, 1999, (the "Employment Agreement"). Pursuant to
Section 4.01 of the Employment Agreement, the Agreement expired on January 31,
2000. Following that date, Powell has continued as a consultant of Harold's as
contemplated by Section 4.02 of the Employment Agreement, which survived
expiration of the Employment Agreement. Harold's and Powell desire to amend
Section 4.02 of the Employment Agreement as set forth herein.



2. Amendment to Section 4.02. The last sentence of Section 4.02 of the
Employment Agreement is amended to state in its entirety as follows:



Harold's shall pay to Powell the sum of Twenty-Five Thousand Dollars
($25,000.00) per annum for such services.



3. Effective Date. The Effective Date of this First Amendment shall be upon the
closing of the transaction contemplated in the $6,000,000 Preferred Stock
Issuance Preliminary Indicative Summary of Terms dated February 6, 2001, with
Harold's as issuer and INTER-HIM, N.V. as Purchaser.



4. Other Provisions. As amended by this First Amendment, Section 4.02 of the
Employment Agreement shall remain in full force and effect. All other provisions
of the Employment Agreement, except for Sections 5.01 - 5.05, are of no further
force or effect.



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.



HAROLD'S STORES, INC.



 

By:

Title:

 



HAROLD G. POWELL